DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Dean Heller Ross Miller Secretary of State State of Nevada Document Number 20060799357-58 Filing Date and Time 12/13/200611:45 AM Entity Number E0910802006-7 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation MD HOLDINGS CORP. 2. ResidentAgent Name and Street Address: (must be a Nevada address where process may be served) CSC Services of Nevada, Inc. Name 502 East John Street Carson City Nevada 89706 (MANDATORY) Physical Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3.Shares: (Number of shares corporation isauthorized to issue Number of shares With par value:110,000,000 Par value Per share: $.001 Number of shares Without par value: 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.Marshall Davis Name 135 Carolstowne Road Reisterstown MD 21136 Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than 1 incorporator) Corporation Service Company Corporation Service Company Name X By:/s/Elizabeth kameczry Signature: Title:Assistant Secretary 830 Bear Tavern Road, Suite 305 West Trenton NJ 08628 Address City State Zip Code 7.
